internal_revenue_service department of the o 3d washington dc contact person telephone number in reterence to pgg i brep til nov tat index no attn in re ein legend state a employer m plan x gentlemen this is in response to a request submitted on your behalf by your authorized representative on date for a private ruling letter concerning the federal_income_tax treatment of certain contributions to plan x under sec_414 code of the internal_revenue_code in support of the ruling_request the following facts and representations have been submitted prior to date police and fire employees of effective july a city in state a participated in two state a employer m retirement systems withdrew certain of its full-time career police and fire employees from those systems employer m adopted plan x full-time police and fire employees is intended to qualify under sec_401 a to cover plan x states that it a defined_benefit_plan employer m effective july of the code generally an eligible_employee is required as a condition_of_employment with employcr m to participate in plan x under the plan effective for the pay_period a each participant must make of compensation city pick-up participants do not have the option of beginning july contributions equal to contributions choosing to receive city pick-up contributions in cash instead of having them paid directly by employer m to plan x plan x provides that city pick-up contributions are deducted from the pay of the contributing participants as salary reduction contributions must be made pursuant to a binding irrevocable payroll deduction authorization between employer m and the participant and are intended to be pick-up contributions as described in sec_414 contributions picked up by previous government employers may also be transferred to plan x of the code participants may also purchase credit for prior service performed for another governmental employer in the form of salary reduction contributions periodic installment payments which are picked up by employer m plan x provides that the purchase of prior service_credit shall be made pursuant to a binding irrevocable salary reduction authorization between the participant and employer m the participant does not have the option to receive the payments directly instead of having them contributed to plan once the agreement is authorized thus based on the facts described above employer m requests the following rulings under sec_414 of the code that the mandatory_contributions made by participants and picked up by employcr m under plan x will be treated as employer contributions for federal_income_tax purposes that the mandatory_contributions made by participants and picked up by employer m under plan x will not be included in the current gross_income of the employces for federal_income_tax purposes that the mandatory_contributions of participants picked up by employer m under plan x will not constitute wages subject_to federal_income_tax withholding oe that the periodic installment payments for purchase of service_credit made by participants and picked up by employer m under plan x will be treated as employer contributions for federal_income_tax purposes that the periodic installment payments for purchase of service_credit made by participants and pickcd up by employer m under plan x will not be included in the gross_income of the employees for federal_income_tax purposes that the periodic installment contributions for purchase of service_credit made by participants and picked up by employer m will not constitute wages subject_to federal_income_tax withholding that the periodic installment contributions for purchase of service_credit made by participants and picked up by employer m will not be treated as annual_additions for purposes of sec_415 of the code sec_414 of the code provides that contributions otherwise designated as employce contributions shall be treated as employer contributions if such contributions are made to 40l1 a established by a state government or subdivision thereof and are picked up by the employing unit a plan described in section a political the federal_income_tax treatment to be accorded of the code is specified in in that revenue contributions which are picked up by the employer within the meaning of sec_414 revrul_77_462 c b ruling the employer school district agreed to assume and pay the amounts employees were required by state law to contribute to concluded that the school district's picked-up contributions to the plan are excluded from the employces' income until such time as they are distributed to the employees the revenue_ruling held further that under the provisions of revrul_77_462 a state pension_plan sec_3401 a to the plan are excluded from wages for purposes of the collection of income_tax at source on wages therefore no withholding is required from the employees' salaries with respect to such picked-up contributions the school district's contributions the issue of whether contributions have been picked up of these and revrul_81_36 c b the employer must specify that the by an employer within the meaning of sec_414 h the code is addressed in revrul_81_35 1981_1_cb_255 revenue rulings established that the following two criteria must be met contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and be given the option of choosing to receive amounts directly instead of having them paid_by the employer to the pension pian is immaterial whether an employer picks up contributions through a reduction in salary an offset against future salary increases or both a combination of furthermore it the employee must not b in revrul_87_10 c the internal_revenue_service considered whether contributions designated as employee contributions to a governmental_plan are excludable from the gross_income of the employee service concluded that to satisfy the criteria set forth in revenue rulings and with respect to particular contributions the required specification of designated employee contributions must be completed before the period to which such contributions relate the sec_415 of the code provides generally that contributions and other additions with respect to a defined_contribution_plan when expressed as participant's account may not exceed the lesser_of dollar_figure or of the participant's_compensation sec_415 defines annual_additions as employer contributions employee contributions and forfeitures an annual_addition to a sec_1 d of the income_tax regulations provides that where a defined_benefit_plan provides for mandatory employee contributions the annual_benefit attributable to such contributions is not taken into account for purposes of b of the code sec_1 d of the regulations further provides that the mandatory employee contributions are considered a separate defined_contribution_plan maintained by the employer that is subject_to the limitations on contributions and other annual_additions described in sec_415 of the code the city pick-up contributions and periodic installment pick-up contributions satisfy the criteria set forth in revenue rulings and because plan x provides that the contributions although designated as employec contributions are to be made by employer m in lieu of contributions by the employees and the employees may not elect to receive such contribution amounts directly accordingly with respect to the first six ruling requests we conclude that both the city pick-up contributions and the periodic installment payments for purchase-of-service credit made by participants and picked up by employer m are treated as employer contributions and are not includible in the gross_income of employees in the taxable_year of the contributions under sec_414 the code to federal_income_tax withholding under sec_3401 a a of in addition they do not constitute wages subject with respect to the seventh ruling_request employce contributions that are picked-up by the employer pursuant to sec_414 contributions and separate defined_contribution_plan for purposes of sec_415 of the code are treated as employer are not annual_additions to as such a accordingly with respect to the seventh ruling is concluded that the that the periodic request it installment contributions for purchase of service_credit made by participants and picked up by employcr m will not be treated as annual_additions for purposes of sec_415 of the code the ruling applies only to the contributions described the effective date for the commencement of the pick- above up of the contributions cannot be carlier than cffcctive date of plan x the internal_revenue_service reaches no conclusion in this letter as to the status of plan x as a qovernmental ahd eo plan within the meaning of sec_414 opinion is expressed as are subject_to tax under the federal_insurance_contributions_act question are being paid pursuant to a salary reduction agreement within the meaning of sec_3121 b no to whether the amounts in question no opinion is expressed as to whether the amounts in of the code this ruling is based on the assumption that plan x is qualified under sec_401 the contributions of the code at the time of this ruling is directed only to the taxpayer who requested it code provides that it may not be used or cited as precedent of the internal revenue sec_6110 a copy of this letter is being sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely yours t one vate ee ot i john swieca chief employee_plans technical branch enclosures deleted copy notice of intention to disclose cccci
